[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 10-15735                  ELEVENTH CIRCUIT
                            Non-Argument Calendar             SEPTEMBER 21, 2011
                          ________________________                 JOHN LEY
                                                                    CLERK
                     D.C. Docket No. 1:10-cr-00040-WS-C-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

ALFREDO MANUEL RODRIGUEZ,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (September 21, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Alfredo Rodriguez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rodriguez’s conviction and

sentence are AFFIRMED.




                                         2